FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. The applicant argues that:
Specifically, Long does not teach at least receiving second usage data from an operator of an aircraft as recited in the amended claims. Long also does not teach second usage data that is indicative of usage experienced by the engine as recited in the amended claims.
Paragraphs [0094] and [0095] of Long highlighted in the Office Action make reference to a theoretical duty profile that is part of the initial design process and used to select the original components and to develop a theoretical useful life for each component. The duty profile does not indicate actual usage experienced by an engine. The duty profile is also not received at an engine controller from an operator of an aircraft (page 7, remarks).
The Examiner respectfully disagrees.  Long teaches accessing real time operating data for equipment that is being monitored (step 1212) as well as allowing a user to select parameters to be monitored (paragraphs 159-162) and selecting measurement data for comparison (paragraphs 175-176).  
Further, applicant’s arguments with respect to claim(s) 1-20 and the amendments to the claims which now include the claimed method implemented by an operator of an aircraft have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 7 and 17 recites the limitation "an aircraft" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. U.S. Patent Application Publication 2005/0143956 in view of Sikora et al. U.S. Patent Application Publication 2006/0220914.
With respect to claims 1, 5-7, 9-11, 15-17, and 19-20, Long teaches a method for validating component integrity in an turbojet engine (the useful life of components in an engine is determined, figures 1 and 2, paragraph 3), comprising: obtaining, at an engine controller configured for controlling operation of the engine (paragraphs 30-43 and 220), first usage data associated with a period of operation of the engine (sensor inputs 302 and 402 communicate operating data to PLCs 304 and 404, paragraph 91, step 1210, figure 2); transmitting, from the engine controller to a first presentation device, an indication of the first usage data (a real time request for data may be made by a user via a computer system 40, step 1212, paragraph 93, the real time monitoring may be displaying to a user, paragraphs 225 and 230, figure 23); receiving, at the engine controller from an input device, second usage data associated with the period of operation of the engine (operating data for the engine is accessed which is used for duty analysis for the engine component, steps 1216 and 1218, and a user may select parameters to be monitored and measurement data may be selected, paragraphs 94, 159-162, 175-176); comparing, at the engine controller, the first usage data to the second usage data (the sensed data and accessed data are compared, step 1220, paragraph 95); and based on the comparing, wherein comparing the first usage data to the second usage data by determining a difference between the first usage data and the second usage data; and comparing the difference to a predetermined threshold value (the difference between the actual duty profile and theoretical profile is determined, paragraph 86), and issuing an alert to a second presentation device independent from the first presentation device (a message is generated based on the comparison that maintenance service needs to be scheduled for a component, step 1232, paragraph 97).
Long teaches a diagnosis maintenance method of an aircraft engine but fails to specifically teach presenting the maintenance data to an operator of an aircraft and receiving maintenance data from the operator of the aircraft.  
Sikora teaches a method and system for displaying aircraft engine characteristics (abstract) where engine operating parameters may be output to a display unit 224 and user may input signals 225 for processing (paragraph 20).  Further, a crew input signal can be used to select data which is displayed or obtain additional information as well as selecting the operating state of the engine (paragraphs 20-22).
Accordingly, it would have been obvious to one having ordinary skill in the art of engine monitoring system at the time the invention was made to modify the aircraft engine monitoring system as taught by Long with the aircraft engine monitoring method  as taught by Sikora and presenting data to an operator for monitoring and inputting in order to a provide a real time engine status to an operator for analysis and operation.  
With respect to claims 2-4, 8, 12-14, and 18, Long teaches wherein issuing the alert to the second presentation device based on the comparing comprises issuing the alert when the first usage data and the second usage data differ by an amount greater than a threshold or if the data match within a threshold (a warning may be issued to an alarm if the data exceeds a critical limit, paragraphs 212-213).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/17/2022